NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 28, 2010
                                    Decided July 28, 2010

                                            Before

                           WILLIAM J. BAUER, Circuit Judge

                           MICHAEL S. KANNE, Circuit Judge

                           DIANE P. WOOD, Circuit Judge

No. 10‐1278

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Central District of Illinois.

       v.                                            No. 09‐cr‐10069‐001

RICHARD C. McGLOTHLIN,                               Joe Billy McDade,
     Defendant‐Appellant.                            Judge.

                                          O R D E R

        Local police in Bloomington, Illinois, responded to a mother’s call that her neighbor,
Richard McGlothlin, had been taking photos of her son with a cell phone and masturbating
as the boy played on a trampoline in the family’s backyard.  A search of McGlothlin’s phone
did not turn up any photos of his neighbor, but it did uncover troubling photos of partially
nude children and what was later identified as the erect penis of a fifteen‐year‐old boy. 
After the district court denied his motion to suppress the photos, McGlothlin entered a
conditional guilty plea to two counts of producing child pornography, and the district court
sentenced him to concurrent terms of 180 months’ imprisonment, the statutory minimum
for each count.  See 18 U.S.C. § 2251(a), (e).  McGlothlin filed a notice of appeal, but his
appointed lawyer seeks to withdraw under Anders v. California, 386 U.S. 738 (1967), because
he cannot identify any nonfrivolous argument to pursue.  McGlothlin has not opposed
counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential issues identified
No. 10‐1278                                                                                Page 2

in counsel’s facially adequate brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir.
2002).

      McGlothlin has told counsel that he does not want his guilty pleas vacated, so
counsel properly omits any discussion of the adequacy of the plea colloquy or the
voluntariness of the pleas.  See United States v. Knox, 287 F.3d 667, 670‐72 (7th Cir. 2002).

        Counsel first considers whether McGlothlin could challenge the district court’s
denial of his motion to suppress the photos on his cell phone.  Bloomington police officer
Robert Raycraft testified at the suppression hearing that, after speaking to McGlothlin’s
neighbor, he approached McGlothlin, who was standing on the lawn in front of his home,
and asked if he had been masturbating or taking photos of the boy next door.  McGlothlin
insisted that he had only been checking his phone messages and getting cigarettes out of his
pocket, and when Raycraft asked him if he would find photos of the neighbor on his phone,
he replied, “Not that neighbor.”  When Raycraft asked if he could check the phone for
himself, McGlothlin said, “Sure.”  On the phone Raycraft first found photos of DVD covers;
he did not specify what was on them and described them only as “odd” but not “alarming.” 
As he continued scrolling through the photos, he saw images of a different young boy
jumping on a trampoline, climbing a tree, and playing on a bed.  Many of those photos
focused on the boy’s clothed buttocks and genital area.  McGlothlin, who is 36, told Raycraft
that the boy was a “friend” from the neighborhood and admitted that the boy’s parents
probably were unaware that he had been photographing their son.  Raycraft also saw
photos of an infant with exposed genitalia lying on a hospital bed, young children in
various states of undress playing near a lake, and a young girl standing at a bathroom sink
with her breasts exposed.  Finally, he saw a series of shots taken in a bathroom depicting the
subject’s erect penis and bare buttocks, although he could not tell whether the subject was
an adolescent or adult.  Raycraft then seized the phone to prevent McGlothlin from deleting
the photos, but when McGlothlin’s ride to church arrived, Raycraft told him he was free to
go.  Raycraft gave McGlothlin’s phone to Bloomington detective William Lynn for forensic
investigation, and during a later interview, McGlothlin confessed to Lynn that he had been
having sex regularly in his church bathroom with a fifteen‐year‐old boy and it was that boy
whose erect penis was captured in six of the photos on his phone.  

       In arguing for suppression, McGlothlin asserted that the warrantless seizure of the
phone had lacked probable cause and that any consent he gave was involuntary because of
his low mental functioning.  The district court concluded that McGlothlin had voluntarily
consented to Officer Raycraft’s request to search the cell phone for photos of the neighbor
and that, once Raycraft saw the saved photos, he had probable cause to believe that
McGlothlin possessed child pornography and thus to seize the phone. 
No. 10‐1278                                                                                Page 3

       The Fourth Amendment protects against unreasonable searches and seizures, but a
warrantless, consensual search does not run afoul of the Constitution.  United States v. Grap,
403 F.3d 439, 443 (7th Cir. 2005).  We would review for clear error the district court’s factual
finding that McGlothlin voluntarily consented to the search of his cell phone, and to
evaluate voluntariness we would look at the totality of the circumstances, including
(1) McGlothlin’s age, education, and intelligence; (2) whether he was advised of his
constitutional rights; (3) the length of detention prior to consent; (4) whether he consented
immediately or only upon repeated requests for consent; (5) whether police used physical
coercion; and (6) whether McGlothlin was in custody.  See Schneckloth v. Bustamonte, 412 U.S.
218, 248‐49 (1973); United States v. Biggs, 491 F.3d 616, 622 (7th Cir. 2007).  

        We would not find clear error in the district court’s conclusion that McGlothlin freely
gave Officer Raycraft permission to view the photos on his cell phone.  Although
McGlothlin had not been advised of his right to refuse consent, he was not in custody when
Raycraft sought permission to search his phone, and Raycraft did not physically or verbally
coerce him into submission.  Rather, the officer testified that he asked just once if he could
search the phone’s photo bank, and McGlothlin responded, “Sure,” and handed it over. 
And although McGlothlin solicited testimony from his aunt that he has “slow” mental
functioning, below‐average intelligence does not automatically render involuntary the
waiver of a constitutional right.  See Garner v. Mitchell, 557 F.3d 257, 264‐65 (6th Cir. 2009)
(collecting cases); Henderson v. DeTella, 97 F.3d 942, 948‐49 (7th Cir. 1996).  Raycraft testified
that McGlothlin gave no sign that he did not understand what was happening and, indeed,
that his initial responses to Raycraft’s questions—that he was only checking messages on his
phone and getting cigarettes from his pants, and that his phone did not contain photos of
“that neighbor”—were more consistent with a person trying to avoid getting caught than
with a person incapable of understanding what was happening.  See United States v. Turner,
157 F.3d 552, 555 (8th Cir. 1998).  

        Nor would we find error in the district court’s conclusion that the seizure of
McGlothlin’s cell phone was permissible.  Under the plain‐view doctrine, an officer may
seize evidence without a warrant when he is lawfully present and has a lawful right of
access to the item, and the item’s incriminating nature is “immediately apparent.”  Horton v.
California, 496 U.S. 128, 136‐37 (1990); Gentry v. Sevier, 597 F.3d 838, 849 (7th Cir. 2010). 
There is no question that Officer Raycraft was lawfully present on McGlothlin’s front lawn
to investigate the neighbor’s complaint, and, as explained above, he lawfully browsed
through McGlothlin’s cell phone photos only after receiving permission.  To satisfy the third
element, Raycraft needed probable cause to believe that the cell phone was “linked to
criminal activity.”  United States v. Cellitti, 387 F.3d 618, 624 (7th Cir. 2004).  The federal
definition of child pornography includes the depiction of a “lascivious exhibition of the
genitals or pubic area” of a minor, 18 U.S.C. § 2256(8), (2), and the slightly broader
No. 10‐1278                                                                                 Page 4

definition under Illinois law includes the depiction of “a lewd exhibition of the unclothed or
transparently clothed genitals, pubic area, buttocks, or, if such person is female, a fully or
partially developed breast of the child,” 720 ILCS 5/11‐20.1(a)(1)(vii).  The majority of the
photos on McGlothlin’s phone, although troubling, could not reasonably be characterized as
child pornography because the required element of lasciviousness or lewdness was absent. 
See United States v. Griesbach, 540 F.3d 654, 656 (7th Cir. 2008); People v. Lamborn, 708 N.E.2d
350, 353 (Ill. 1999).  But the photos of the erect penis fit the bill, and, although Raycraft could
not tell with certainty that the photo’s subject was a minor, the context gave him probable
cause to believe it was.  McGlothlin’s phone contained dozens of photos of a young boy,
and, although the boy was clothed and engaged in innocent activity, the photos were
focused on his buttocks and genital region, suggesting McGlothlin’s sexual interest in the
boy.  That, combined with the other photos of young children in various states of undress
and the neighbor’s complaint that McGlothlin had been masturbating while photographing
her son, gave Raycraft reason to believe that all of McGlothlin’s subjects were minors.  See
Cellitti, 387 F.3d at 624 (collecting cases for proposition that officers may have probable
cause to seize evidence that is not inherently illegal when context casts it in suspicious
light).  Because Raycraft had reason to believe that McGlothlin’s cell phone was linked, at
the very least, to possession of child pornography, we agree with counsel that it would be
frivolous to challenge the district court’s conclusion that the phone was properly seized.

        Counsel also considers whether McGlothlin could challenge the reasonableness of
his sentence.  At sentencing the district court properly calculated a guidelines imprisonment
range of 292 to 360 months but concluded that the statutory minimum of 180 months’
imprisonment, when combined with a lifetime of supervised release, was sufficient to serve
the purposes of sentencing.  As counsel correctly points out, absent a government motion to
reduce the sentence based on substantial assistance, see 18 U.S.C. § 3553(e), the district court
was constrained from sentencing McGlothlin to anything less than 180 months’
imprisonment, see United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009) (per curiam). 
And with respect to lifetime supervision, 18 U.S.C. § 3583(k) authorizes a term of
supervised release of five years to life for a defendant convicted of producing child
pornography, and the sentencing guidelines recommend that district courts impose the
maximum term, see U.S.S.G. § 5D1.2(b)(2) (policy statement) & cmt. 1; United States v.
Kennedy, 499 F.3d 547, 553 (6th Cir. 2007); United States v. Planck, 493 F.3d 501, 505 (5th Cir.
2007).  McGlothlin did not object to lifetime supervision and, in fact, requested that the
district court impose the statutory minimum prison sentence and a lifetime of supervised
release.  In accepting that request, the district court explained that a 15‐year sentence
supplemented by the “watchful eye” of lifetime supervision was sufficient punishment for
McGlothlin, who, according to the court, suffers from an “illness” but is otherwise
predisposed to “lawfulness and leading a good life.”  Because the district court imposed the
statutory minimum prison sentence and properly considered the factors under § 3553(a) in
No. 10‐1278                                                                         Page 5

fashioning McGlothlin’s term of supervision, we agree with counsel that any challenge to
the sentence would be frivolous.  

       Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.